Title: From George Washington to Jeremiah Wadsworth, 15 July 1778
From: Washington, George
To: Wadsworth, Jeremiah


          
            Sir
            Haverstraw [N.Y.] 15th July 1778.
          
          I desire you immediately to select Fifty of your best Bullocks, and give orders to have
            two hundred Sheep if to be procured and a parcel of poultry purchased in the most
            convenient part of the Country. They are intended as a present to the Count D’Estaing
            Admiral of the French Fleet now laying off Sandy Hook. You are to send them to the  Coast as expeditiously as possible, and upon giving notice to the
            Admiral he will contrive means of taking them off. A letter from me will be delivered to
            you for the Count which you are to forward with the provision. You are to write to him in your public Character and offer him
            any assistance that he may want in victualling the Fleet under his command. I am Sir Yr
            most obt Servt
          
            Go: Washington
          
        